MEMORANDUM **
Paul E. Seelig appeals his conviction and 4-month sentence following his guilty plea to two counts of wire fraud, in violation of 18 U.S.C. §§ 1343 and 2.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Seelig’s counsel has submitted a brief stating that counsel has found no meritorious issues for review. Appellant did not file a supplemental pro se brief, and the government did not file a brief.
Our consideration of counsel’s brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.